                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                  )       CASE NO. 1:19-cr-184
                                           )
                      PLAINTIFF,           )       JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )       ORDER
TOBY CLIFTON LEWIS,                        )
                                           )
                                           )
                     DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge Kathleen B. Burke's Report

and Recommendation that the Court ACCEPT the plea of guilty of defendant Toby

Clifton Lewis and enter a finding of guilty against defendant. (Doc. No. 235.)

       On June 19, 2019, the government filed a Superseding Indictment against

defendant (Doc. No. 15.) On November 8, 2019, this Court issued an order assigning this

case to Magistrate Judge Burke for the purpose of receiving defendant's guilty plea. (Doc.

No. 208.)

       On November 22, 2019, a hearing was held in which defendant entered a plea of

guilty to Count 1 of the Superseding Indictment, charging him with Conspiracy to

Distribute and Possess with Intent to Distribute Fentanyl and Cocaine Base ("Crack"), in

violation of 21 U.S.C. Section 846 and 841(a)(1) and (b)(1)(C), to Counts 22, 23, 24, 25,

and 26 of the Superseding Indictment, charging him with Distribution of Fentanyl and

Possession with the Intent to Distribute Fentanyl and Cocaine Base ("Crack"), in

violation of 21 U.S.C. Section 841(a)(1) and (b)(1)(C), to Count 27 of the Superseding
Indictment, charging him with Felon in Possession of a Firearm, in violation of 18 U.S.C.

Section 922(g)(1), and to Count 28 of the Superseding Indictment, charging him with

Possessing a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18

U.S.C. Section 924(c)(1)(A). Magistrate Judge Burke received defendant's guilty plea

and issued a Report and Recommendation ("R&R") recommending that this Court accept

the plea and enter a finding of guilty. (Doc. No. 235.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Counts 1s, 22s, 23s, 24s, 25s, 26s,

27s, and 28s in violation of 21 U.S.C. Section 846 and 841(a)(1) and (b)(1)(C) and 18

U.S.C. Section 922(g)(1) and 924(c0(1)(A). The sentencing will be held on March 24,

2020 at 11:00 a.m.

        IT IS SO ORDERED.



Dated: January 2, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
